Citation Nr: 0612756	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-25 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability (broken front tooth cap), claimed 
due to VA dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision that denied, in 
pertinent part, compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability (broken front tooth cap), 
claimed due to VA dental treatment.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming compensation benefits under 
38 U.S.C.A. § 1151 for additional disability (broken front 
tooth cap), claimed due to VA dental treatment.  
Specifically, he alleges that he received negligent dental 
treatment from the VA Hospital in Long Beach, California, 
sometime between 1975 and 1980.  As a result, he contends he 
currently has a broken front tooth cap.

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

In reviewing the evidentiary development in this matter, the 
Board notes that there does not appear to be a request 
seeking the veteran's dental treatment records from the VA 
Hospital in Long Beach, California, during the time frame of 
the alleged negligence, i.e. 1975 through 1980.  Under the 
circumstances of this case, the RO should make a specific 
request to obtain these records. 

The Board also notes that the current evidence of record 
fails to clearly identify the specific tooth involved in the 
veteran's claim.  Accordingly, the RO should contact the 
veteran and request any additional information he may be able 
to provide.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should request that the veteran 
provide additional detail as to the nature 
of his alleged dental disability.  
Specifically, the veteran should be asked 
to identify, to the extent possible, the 
tooth at issue in this matter.  If unable 
to provide the actual number for the tooth 
at issue, he should be asked to state 
whether this involves an upper or lower 
tooth.  

2.  The RO should also have the veteran 
identify all sources of VA and non-VA 
treatment dental treatment he has received 
since his discharge from the service in 
May 1970.  The RO should then obtain 
copies of related medical records.  
Regardless of the veteran's response, the 
RO should attempt to obtain the veteran's 
dental treatment records from the VA 
hospital in Long Beach, California, from 
1975 through 1980.
  
3.  Thereafter, the RO should review the 
veteran's claim on appeal.  If the claim 
is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


